Citation Nr: 1212252	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-18 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus on a direct-incurrence basis.

2.  Entitlement to a compensable initial rating for bilateral hearing loss, prior to February 23, 2009.

3.  Entitlement to a staged initial rating greater than 20 percent for bilateral hearing loss, from February 23, 2009.

4.  Entitlement to service connection for a right knee condition.

5.  Entitlement to service connection for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	John G. Heike, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, Wife


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from March 1965 to March 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 VA Appeals Management Center rating decision, and an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The February 2007 rating decision granted service connection for bilateral hearing loss, and assigned a noncompensable initial rating, effective August 22, 2003.  During the pendency of the appeal, a March 2009 rating decision granted a staged initial rating of 20 percent for bilateral hearing loss from February 23, 2009.  The August 2009 rating decision, in pertinent part, held that new and material evidence had not been received to reopen a claim for entitlement to service connection for tinnitus on a direct-incurrence basis.

The Board notes that the August 2009 rating decision also denied entitlement to service connection for tinnitus as secondary to service-connected bilateral hearing loss de novo.  While a statement of the case issued in December 2009 also addressed service connection for tinnitus as secondary to service-connected bilateral hearing loss, at no time has the Veteran specifically asserted that his tinnitus is related to his service-connected hearing loss.  He consistently reported that he believed his tinnitus was related to exposure to loud noise in service.  See March 2009 statement, October 2009 notice of disagreement, and April 2010 substantive appeal.  As a substantive appeal was not provided for the August 2009 de novo denial of service connection for tinnitus as secondary to service-connected bilateral hearing loss, such matter is not for appellate consideration by the Board.

The issues of entitlement to a compensable initial rating for bilateral hearing loss, prior to February 23, 2009, and entitlement to an initial rating in excess of 20 percent for bilateral hearing loss from February 23, 2009, were previously before the Board.  In June 2010, the Board remanded the issues to schedule the appellant for a videoconference hearing.

In February 2012, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that the claims file reflects that the appellant filed a notice of disagreement in May 2004 in which he specified that he wanted to appeal all of the issues in a February 2004 rating decision which, in pertinent part, denied entitlement to service connection for tinnitus on a direct-incurrence basis.  A statement of the case was ultimately issued in December 2009 on the tinnitus issue, but a substantive appeal was not received within 60 days thereof.  As such, the February 2004 rating decision which denied entitlement to service connection for tinnitus on a direct-incurrence basis is final, and the issue will be considered a claim to reopen.  

The Board notes that the February 2004 rating decision additionally denied the issues of entitlement to service connection for bilateral hearing loss, a right knee condition, and degenerative disc disease of the lumbar spine.  Entitlement to service connection for bilateral hearing loss has been granted, as noted above.  The other issues are addressed below in the remand order below.  

At the February 2012 hearing, the appellant's representative indicated that the appellant maintained that his service-connected hearing loss had damaged his ability to stand, walk and move.  He indicated that the appellant wished to raise a claim for entitlement to service connection for a disability manifested by dizziness and/or falling, as secondary to service-connected hearing loss.  (February 2012 Board hearing transcript (Tr.) at p. 8)  The issue of entitlement to service connection for a disability manifested by dizziness and/or falling, as secondary to service-connected hearing loss has been been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to a staged initial rating in excess of 20 percent for bilateral hearing loss from February 23, 2009, entitlement to service connection for a right knee condition, and entitlement to service connection for degenerative disc disease of the lumbar spine, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 2004 rating decision denied the appellant's claim of entitlement to service connection for tinnitus on a direct-incurrence basis, and the appellant did not file a timely substantive appeal of the February 2004 rating decision.  

2.  Evidence submitted subsequent to the February 2004 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for tinnitus on a direct-incurrence basis, and raises a reasonable possibility of substantiating the claim.

3.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the appellant has tinnitus that is related to service.  

4.  The VA audiological examination results revealed that the appellant's hearing loss disability had been clinically shown to be manifested by no worse than Level III hearing in the right ear and Level II hearing in the left ear, prior to February 23, 2009. 


CONCLUSIONS OF LAW

1.  The February 2004 rating decision is final as to the claim of service connection for tinnitus on a direct-incurrence basis.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus on a direct-incurrence basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Tinnitus was not incurred in, or aggravated by, active service, may not be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

4.  Prior to February 23, 2009, the criteria for a compensable initial rating for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on each claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	I.	 Veterans Claims Assistance Act (VCAA)

As to the claim to reopen the previously disallowed claim for service connection for tinnitus, the claim has been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Action (VCAA) on that petition to reopen is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, the Board may proceed with a decision on the appellant's claim to reopen.  

As discussed below, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions as to the reopened claim of entitlement to service connection for tinnitus on a direct-incurrence basis, and entitlement to a compensable initial rating for bilateral hearing loss prior to February 23, 2009.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).


Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the appellant's claim to reopen, a VA letter dated in August 2008 fully satisfied the duty to notify provisions with regard to a claim for service connection for tinnitus on a direct-incurrence basis.  The August 2008 VA letter also set forth the factors for consideration in the assignment of a disability rating and effective date, in the event of award of a benefit sought.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

The appellant is also appealing the initial rating assignment as to his bilateral hearing loss.  In this regard, because the February 2007 rating decision granted the appellant's claim of entitlement to service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the February 2007 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the appellant's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).  

As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant's Social Security Administration records have been associated with the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded audiological examinations in January 2004 and February 2009 to obtain opinions as to whether any tinnitus found in the examination was the result of service.  These opinions were rendered by a medical professional following a thorough examination and interview of the appellant.  The examiners obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiners laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In regard to the appellant's claim for a higher initial rating, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

Prior to February 23, 2009, the appellant was provided VA audiological examinations in January 2004 and May 2007.  The examinations were adequate because they were based on thorough examinations, the appellant's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The VA examination report is thorough and supported by VA outpatient treatment records and provided findings pertinent to the rating criteria.  The examination in this case is adequate upon which to base a decision.

During the course of the appeal, Compensation and Pension (C&P) hearing examination worksheets were revised to include a discussion of the effect of the appellant's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  In this case, the January 2004 VA examination report notes merely general complaints of hearing loss.  However, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) noted the worksheet revisions, but also noted that even if an audiologist's description of the functional effects of the appellant's hearing disability was somehow defective, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  The appellant has not alleged any prejudice caused by a deficiency in the examinations here.  Throughout the course of this appeal, he has been represented by a private attorney well versed in adjudication of claims for VA benefits, and there are no allegations of prejudice in any of the documents he has submitted.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Tinnitus

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.  

Service Connection

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic disabilities, such as tinnitus, if manifest to a compensable degree within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   


Analysis - Claim to Reopen

In a February 2004 rating decision, the RO denied the appellant's claim for entitlement to service connection for tinnitus on a direct-incurrence basis because the condition neither occurred in nor was caused by service.  The appellant was notified of the decision in March 2004.  As discussed in the introduction, the appellant filed a timely notice of disagreement with the February 2004 rating decision in May 2004 which specified that he wanted to appeal all of the issues in the February 2004 rating decision.  A statement of the case was ultimately issued in December 2009 on the tinnitus issue, but a substantive appeal was not received within 60 days thereof.  As such, the February 2004 rating decision which denied entitlement to service connection for tinnitus on a direct-incurrence basis became final.  38 U.S.C.A. § 7105 (West 2002).

The evidence of record at the time of the last final decision, in February 2004, included the appellant's service treatment records, statements from the appellant, private treatment records and a January 2004 VA examination report.  The January 2004 VA examiner found that since his review of the service treatment records was negative for tinnitus and since the appellant gave only a fifteen year history of tinnitus, it appeared most likely that his current tinnitus had occurred subsequent to separation from active service in 1968.  He opined that, therefore, it is less likely than not that his current tinnitus was related to military service.

The evidence added the record since the last final rating decision includes additional private treatment records, VA treatment records, and a March 2009 opinion from T.C., M.D.  In the March 2009 opinion, Dr. T.C. opined that the appellant had chronic tinnitus which was most likely related to noise exposure while in the armed services.  Dr. T.C. noted that he had been in ear, nose and throat practice for over 31 years.  

The March 2009 opinion from Dr. T.C. was not of record at the time of the February 2004 rating decision.  Thus, it is new.  As the evidence indicates that the appellant's tinnitus was related to noise exposure in service, it relates to an unestablished fact necessary to substantiate the claim.  As a physician in ear, nose and throat practice, Dr. T.C. is competent to provide an opinion as to the etiology of the appellant's tinnitus.  The credibility of the newly submitted evidence is presumed in determining whether or not to reopen a claim.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board finds that since the February 2004 rating decision, new and material evidence has been received to reopen the claim.  As the March 2009 opinion from Dr. T.C. reflects that the appellant's tinnitus was related to noise exposure in service, it relates to an unestablished fact that is necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a) (2011).  Consequently, the Board finds that the new evidence is material and raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  As new and material evidence has been received, the claim for service connection for tinnitus is reopened.  

Analysis - De Novo Adjudication

The appellant contends that he is entitled to service connection for tinnitus.  For the reasons that follow, the Board concludes that service connection is not warranted.

January 2004 VA examination and February 2009 VA examination reports reflect that the appellant has tinnitus.  The January 2004 VA examiner specifically found that the appellant had bilateral recurrent tinnitus.  Thus, the appellant had tinnitus during the period on appeal, satisfying the first element of a service connection claim.

A February 1965 enlistment examination report reflects that the appellant's ears were normal.  In a February 1965 report of medical history, the appellant denied having had ear, nose or throat trouble.  The appellant's service treatment records do not reflect that the appellant had any complaints of, or treatment for, tinnitus.  A January 1968 examination report indicates that the appellant's ears were normal.  In a January 1968 report of medical history, the appellant denied having had ear, nose or throat trouble.  

A January 1985 private audiological record reflects that there was no history of tinnitus following noise exposure.  In private Audiometric Records forms dated in July 1998 and October 1999, the appellant did not indicate that his ears rang.  The first medical evidence of record indicating that the appellant had tinnitus is an October 2000 private Audiometric Record form.  The form reflects that the appellant reported that his ears ring.     

An October 2003 private opinion from D.T., Audiologist, reflects that the appellant reported that he first noticed his tinnitus in the late 1960s.  The appellant reported that he felt the tinnitus was more pronounced now.  

A January 2004 VA examination report reflects that the appellant reported having significant military noise exposure from gunfire.  He reported that he was a drill sergeant between 1967 and 1968 and had inadequate or no ear protection during that interim.  He denied significant non-military noise exposure.  He gave a fifteen year history of bilateral recurrent tinnitus, which he indicated was in place 25 to 30 percent of the time and was of moderate severity.  The Board finds the appellant's statements regarding his exposure to noise in the military to be credible.

The January 2004 VA examiner opined that since his review of the service medical records was negative for tinnitus, and since the appellant gave only a fifteen year history of tinnitus, it would be appear most likely that his current tinnitus had occurred subsequent to separation from active service in 1968.  Consequently, the VA examiner found that it was less likely than not that the appellant's current tinnitus was related to military service.

The March 2009 private treatment record from Dr. T.C. indicates that the appellant had chronic tinnitus "most likely related to noise exposure while in armed services."  He noted that he had been in ear, nose and throat practice for over 31 years.  Dr. T.C. did not provide a rationale for his opinion. 

The February 2009 VA examination report reflects that the appellant reported having daily tinnitus that lasts about ten minutes.  The VA examiner found that a review of the appellant's claims file did not reveal any complaints of tinnitus.  It was revealed that he had pre-existing hearing loss , bilaterally, during his enlistment audiological examination in 1963.  The VA examiner stated that as tinnitus is often noted with high-frequency hearing loss, it was interesting that the appellant never complained of tinnitus.  Since there were no documented complaints of tinnitus in his medical records, the VA examiner opined that the appellant's tinnitus was less likely as not related to military service.

The appellant's VA treatment records do not reflect that he had any complaints of, or treatment for, tinnitus.  At the February 2012 hearing, the appellant reported that he has ringing in his ears.  He reported that it would start all of the sudden.  (Tr. at p. 14)  He reported that he has had the ringing "probably since 1963."  (Tr .at p. 15)  He stated that it has gotten worse over time.  (Id.)  The appellant stated that he was assigned to an armor outfit for two years and they were always out with the tanks.  He testified that he was an armored gunner specialist in the National Guard from 1963 to 1965.  (Tr. at p. 16)  He reported that he had sustained acoustic trauma from the blasts from the armory or the armored tank.  (Tr. at p. 17)  He also reported that he noticed the tinnitus over time while he was in service.  (Tr. at p. 17)  The appellant stated that the only time he complained of ringing in his ears in service was during his separation physical.  (Tr. at p. 18)  However, as noted above, the appellant's separation physical report does not reflect that the appellant reported having tinnitus.

Based on a thorough review of the evidence, the Board finds that the evidence is against a finding of a nexus between the appellant's tinnitus and service.  As discussed above, in a March 2009 opinion, Dr. T.C. opined that the appellant's tinnitus was most likely related to his exposure to noise in service.  However, Dr. T.C. did not provide a rationale for his opinion.  Consequently, the Board finds the opinion to be less probative than the opinions of the January 2004 and February 2009 VA examiners, who provided rationales for their opinions.  Both VA examiners found that the appellant's tinnitus was less likely than not related to military service.  The January 2004 VA examiner noted that the appellant's service treatment records were negative for tinnitus and the appellant gave only a fifteen year history of tinnitus.  The February 2009 VA examiner noted that there were no documented complaints of tinnitus in his medical records.  The VA examiner did not discuss the appellant's assertion that he has had tinnitus since service in the rationale to her opinion.  However, as discussed below, the Board finds the appellant's assertion that he has had tinnitus since service to be less than credible, and consequently, the VA examiner's rationale is adequate.  The Board thus finds that the January 2004 and February 2009 VA examiners' opinions have more probative weight than the March 2009 opinion from Dr. T.C.  

The appellant has contended that his tinnitus is related to his exposure to noise in service.  Although a lay person may be competent to report the etiology of a disability, tinnitus is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Even if the appellant were competent to provide an opinion as to the etiology of his tinnitus, the Board finds that the probative value of any such opinion is outweighed by that of the January 2004 and February 2009 VA examiners, who have education, training and experience in evaluating the etiology of tinnitus than the appellant. 

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

As a lay person, the appellant is competent to report symptoms capable of lay observation such as ringing in the ears.  Lay statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The appellant has asserted that he has had tinnitus since service.  However, the Board finds the appellant's statements to be less than credible.  The appellant's service treatment records do not contain any evidence indicating that the appellant had tinnitus.  As noted above, the January 1985 private audiological record specifically reflects that the appellant had no history of tinnitus following noise exposure.  In private Audiometric Records forms dated in July 1998 and October 1999, the appellant did not indicate that his ears rang.  The first evidence of record of the appellant reporting tinnitus is the October 2000 private Audiometric Record Form which reflects that the appellant reported that his ears ring.  The Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible, but that such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of a veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  

Significantly, the appellant has provided contradicting statements regarding the onset of his tinnitus.  The October 2003 private treatment record from D.T. indicated that the appellant reported that he first noticed his tinnitus in the late 1960s.  The January 2004 VA examination report indicates that the appellant reported having a fifteen year history of bilateral recurrent tinnitus.  The February 2009 VA examination report reflects that the appellant reported his onset of tinnitus to be around 1964 to 1965.  At the February 2012 hearing, the appellant reported that he had experienced ringing in his ears "probably since 1963."  (Tr. at p. 15)  At the February 2012 hearing, the appellant also indicated that his tinnitus began after he was an armored gunner specialist in the National Guard from 1963 to 1965.  Due to the appellant's contradicting statements regarding the onset of his tinnitus, the private audiological records reflecting that the appellant did not have tinnitus in January 1985, July 1998, or October 1999, and the absence of any complaints of tinnitus in the appellant's service treatment records, the Board finds that the appellant's assertion that he has had tinnitus since service is less than credible.

In sum, the Board finds that a preponderance of the evidence is against the appellant's claim for entitlement to service connection for tinnitus.  The appellant was likely exposed to loud noise in service.  However, there is no evidence in the appellant's service treatment records that he had tinnitus in service or in the years following service.  The Board finds the January 2004 and February 2009 VA examiners' opinions finding that the appellant's tinnitus was not related to his service to be more probative than the opinion from Dr. T.C.  Although the appellant has asserted that he has had tinnitus since service, the Board finds the appellant's assertion to be less than credible.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Hearing Loss

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Rating hearing loss

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2011).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 


Analysis - Prior to February 23, 2009

The appellant was granted service connection for bilateral hearing loss in a February 2007 rating decision with a noncompensable initial evaluation effective August 22, 2003.  As such, the rating period on appeal is from August 22, 2003. 38 C.F.R. § 3.400(o)(2) (2011).  In a March 2009 rating decision, the RO granted a staged initial evaluation of 20 percent, effective February 23, 2009.  

A January 2004 VA examination revealed the relevant pure tone thresholds, in decibels, as follows:  


HERTZ

1000
2000
3000
4000
RIGHT
25
65
90
100
LEFT
30
60
85
85

On the basis of the numbers shown above, the appellant's pure tone threshold average for the right ear was recorded as 70 decibels.  His pure tone threshold average for the left ear was recorded as 65 decibels.  His speech recognition ability was 92 percent in both ears using the Maryland CNC speech recognition test.  

A May 2007 VA audiological test revealed the relevant pure tone thresholds, in decibels, as follows:  


HERTZ

1000
2000
3000
4000
RIGHT
35
70
100
No Response
LEFT
35
70
85
95

The Board notes that VA guidance indicates that, in regard to audiological testing, in no instance shall stimuli be presented above 105 dB for pure tone tests.  See Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations, sec. B, pt. 2 (K.C. Dennis, ed. 2004).  In calculating the pure tone threshold average, this guidance indicates that, in those circumstances where the average includes a no-response at the maximum allowable limit or the maximum limits of the audiometer, 105 dB will be averaged.  Id.

On the basis of the numbers shown above, the appellant's pure tone threshold average for the right ear was recorded as 77.5 decibels.  His pure tone threshold average for the left ear was recorded as 71.25 decibels.  His speech recognition ability was 88 percent in the right ear and 92 percent in the left ear. 

Applying the above audiological findings to the rating criteria for rating hearing impairment, the Board concludes that there is no basis for an initial compensable rating, prior to February 23, 2009.  The Board notes that it has considered the provisions of 38 C.F.R. § 4.86, but these provisions do not apply here.
  
Considering, on VA audiologic examination in January 2004, that the appellant's right ear manifested an average pure tone threshold of no greater than 70 decibels, and no less than 92 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows the appellant's right ear hearing loss to be Level II impairment.  The appellant's left ear had an average pure tone threshold of no greater than 65 decibels, and no less than 92 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows the appellant's left ear hearing loss to be Level II impairment.  

Applying the results from Table VI to Table VII, based on the results of the January 2004 audiologic examination findings, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row II with column II.  The Board notes that the appellant has not met the criteria for a 10 percent evaluation.  Given this, a compensable evaluation is not warranted.  
  
Considering, on VA audiologic examination in May 2007, that the appellant's right ear manifested an average pure tone threshold of no greater than 77.5 decibels, and no less than 88 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows the appellant's right ear hearing loss to be Level III impairment.  The appellant's left ear had an average pure tone threshold of no greater than 71.25 decibels, and no less than 92 percent speech discrimination, reference to 38 C.F.R. § 4.85, Table VI, shows the appellant's left ear hearing loss to be Level II impairment.  

Applying the results from Table VI to Table VII, based on the results of the January 2004 audiologic examination findings, a noncompensable evaluation is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row II, the better ear, with column III, the poorer ear.  The Board notes that the appellant has not met the criteria for a 10 percent evaluation.  Given this, a compensable evaluation is not warranted.  

Results from a private audiological test conducted in October 2003 are also of record; however, the Board finds that the private audiological tests are inadequate for rating purposes because the Maryland CNC test was not used to test speech discrimination.  38 C.F.R. § 4.85.  Although 38 C.F.R. § 4.85, Table VIa provides for numeric designation of hearing impairment based only on pure tone threshold average, it may only be used as specified in 38 C.F.R. §§ 4.85 and 4.86. 38 C.F.R. § 4.85 provides that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNDC) and a pure tone audiometry test.  Table VIa is used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination stores, etc. 38 C.F.R. § 4.85.  Pursuant to 38 C.F.R. § 4.86, Table VIa is used when there are exceptional patterns of hearing impairment.  The private examiner did not certify that use of the speech discrimination test was inappropriate and there are no exceptional patterns of hearing impairment.  As the October 2003 private audiological test does not contain speech discrimination scores using the Maryland CNC list, and there are no special circumstances shown to warrant rating based solely on pure tone thresholds under Table VIa, the audiometric examination must be deemed invalid for rating purposes.

In the October 2003 letter, D.T., Audiologist, stated that the appellant reported that he had a significant amount of difficulty understanding friends and family on a daily basis.  He played the TV at a very high volume.  At the February 2012 hearing, the appellant reported that after he was awarded service connection for bilateral hearing loss, he had two hearing aids that had to be over the ear because inner-ear hearing aids were not strong enough.  (Tr. at p. 5)  He also reported that when he does not wear his hearing aids he reads people's lips.  (Tr. at p. 6)  His wife testified that the appellant does not hear what she says when he does not have his hearing aids in.  (Tr. at p. 12)     

The appellant has contended that his hearing loss symptoms warrant a higher evaluation prior to February 23, 2009.  While the appellant is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

Prior to February 23, 2009, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss is inadequate.  A comparison between the level of severity and symptomatology of the appellant's bilateral hearing loss with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disability level and symptomatology.  Further, the appellant has not alleged that the schedular evaluation is inadequate.  Therefore, the available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet. App. at 115.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the appellant has not argued, and the record does not otherwise reflect, that the disability at issue renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

In conclusion, a compensable initial rating, prior to February 23, 2009, for the appellant's bilateral sensorineural hearing loss is not appropriate.  The January 2004 and May 2007 VA examination reports indicate that the appellant did not meet the criteria for a 10 percent evaluation for bilateral hearing loss.  As there is not an approximate balance of positive and negative evidence regarding the merits of the appellant's claim that would give rise to a reasonable doubt in favor of the appellant, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Since new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus on a direct-incurrence basis, the claim is reopened, and the appeal is allowed to this extent.

Entitlement to service connection for tinnitus on a direct-incurrence basis is denied.

Entitlement to a compensable initial rating for bilateral hearing loss, prior to February 23, 2009, is denied.

	(CONTINUED ON NEXT PAGE)


REMAND

At the February 2012 Board hearing the appellant testified that his hearing had gotten worse since the award in 2009.  (Tr. at p. 4)  As noted above, the appellant was awarded a higher, staged initial rating of 20 percent for bilateral hearing loss effective February 23, 2009.  At the February 2012 hearing, the appellant also stated that when he does not wear his hearing aids, he is unable to hear a car horn blowing or an ambulance siren.  (Tr. at p. 22)  The appellant last had a VA examination to evaluate his hearing loss in February 2009, more than three years ago.  The appellant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As the appellant's testimony indicates his hearing loss may have worsened, the Board finds that the February 2009 VA examination is not sufficiently contemporaneous for purposes of evaluating the current nature and severity of the appellant's service-connected bilateral hearing loss.  Accordingly, the Board finds that the claim must be remanded for a new VA examination for the purpose of determining the current level of severity of the appellant's service-connected bilateral hearing loss.

The VA treatment records in the file only date to July 2008.  Consequently, the Board requests the appellant's complete VA treatment records from July 2008 to present.  

As noted in the introduction, a February 2004 rating decision denied the appellant's claims for entitlement to service connection for a right knee condition and degenerative disc disease of the lumbar spine.  The appellant filed a notice of disagreement in May 2004 indicating that he wanted to appeal all issues in the February 2004 rating decision.   A statement of the case has not been issued on these issues.  Thus, the Board finds this issue must be remanded for issuance of a statement of the case.  In this situation, the Court has indicated that the proper action is to remand the issue to the RO for appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) ("Thus, the next step was for the RO to issue a statement of the case on the denial of the . . . claim, and the Board should have remanded that issue to the RO, not referred it there, for issuance of that statement of the case.").  As such, the Board finds that these issues should be remanded for the issuance of a statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with a statement of the case as to the issues of entitlement to service connection for a right knee condition and entitlement to service connection for degenerative disc disease of the lumbar spine, pursuant to the February 2004 rating decision denial of those issues and notice of disagreement as to "all issues" adjudicated therein received in May 2004.  The appellant should be informed that he must file a timely and adequate substantive appeal in order to perfect appeal of the issues to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claims should not be certified to the Board.

2.  Obtain all of the appellant's VA treatment records from July 2008 to present.  If no records are available, the claims folder must indicate this fact.

3.  After any records obtained have been associated with the claims file, schedule the appellant for a VA examination to determine the current state of his service-connected bilateral hearing loss.

The claims folder must be provided to the examiner for review in conjunction with the examination.  The examination must include appropriate audiometric and speech discrimination testing of both ears.  

After examining the appellant and obtaining the results of all diagnostic testing deemed necessary, the examiner should provide a discussion of the effect of the appellant's service-connected hearing loss disability on his occupational functioning and daily activities in the report.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

4.  Thereafter, readjudicate the issue on appeal of entitlement to a staged initial rating in excess of 20 percent for bilateral hearing loss, from February 23, 2009.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).	



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


